                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                               Judge Raymond P. Moore

Civil Action No. 1:16-cv-02760-RM-MJW

ROCKHILL INSURANCE COMPANY,

       Plaintiff,

v.

CFI – GLOBAL FISHERIES MANAGEMENT, a/k/a COLORADO FISHERIES, INC., and
HEIRLOOM 1, LLC,

      Defendants,
______________________________________________________________________________

                                   ORDER
______________________________________________________________________________

       This matter is before the Court on Defendants’ motions for judicial review of the Clerk’s

taxation of costs (ECF Nos. 146, 149.) The motions have been fully briefed and, for the reasons

stated below, are DENIED.

I. Background

       Plaintiff Rockhill Insurance Company (“Rockhill”) prevailed on summary judgment in

this insurance coverage dispute, obtaining a declaration that it had no obligation to defend or

indemnify Defendant CFI – Global Fisheries Management (“CFI”) in the arbitration brought

against it by Heirloom 1, LLC (“Heirloom”). (See ECF No. 132.) The award to Heirloom in that

proceeding was nearly $900,000. Rockhill also prevailed on Defendants’ counterclaims for

breach of contract and declaratory judgment and on CFI’s counterclaims for bad faith.

       Rockhill then submitted a proposed bill of costs (ECF No. 134) seeking reimbursement

for $36,017.64 in costs under Fed. R. Civ. P. 54(d)(1), 28 U.S.C. § 1920, and Colorado law.

Defendants filed separate objections, and the Clerk of the Court heard argument on the proposed
bill of costs. The Clerk awarded Rockhill $30,093.05, including $21,253.03 under federal law

and $8,840.02 under Colorado law. The Clerk ordered CFI and Heirloom to split the costs

70/30, respectively.

II. Costs Awarded Under Federal Law

       CFI argues that the Court should disallow deposition costs for six witnesses because they

were deposed for discovery purposes only. However, as CFI concedes, these individuals were

designated as potential witnesses should the case go to trial. “[W]e do not employ the benefit of

hindsight in determining whether materials for which a prevailing party requests costs are

reasonably necessary to the litigation of the case. We base this determination, instead, solely on

the particular facts and circumstances at the time the expense was incurred.” In re Williams Sec.

Litig. – WCG Subclass, 558 F.3d 1144, 1148 (10th Cir. 2009) (quotation and citation omitted).

Thus, “we will not penalize a party who happens to prevail on a dispositive motion by not

awarding costs associated with that portion of discovery which had no bearing on the dispositive

motion, but which appeared otherwise necessary at the time it was taken for proper preparation

of the case.” Id. (quotation omitted). The Court concludes the depositions were reasonably

necessary for the preparation of this case.

       CFI also argues that the Court should exercise its discretion to deny additional costs

potentially recoverable under § 1920 because Rockhill was only partially successful and the

issues were close and difficult. Although the Court agrees with CFI’s characterization of the

issues, it assesses Rockhill’s level of success quite differently. The key issue in the case was

who would be liable for the $900,000 arbitration award. Rockhill obtained a declaration that it

was not liable, and it prevailed on every counterclaim asserted against it. The fact that it did not

prevail on every argument about the scope of insurance coverage or the applicability of some




                                                  2
policy exclusions does not significantly detract from its success in this case. As a result, the

Court declines to exercise its discretion to disallow Rockhill’s costs on this basis.

        To the extent CFI argues the Clerk’s apportionment of the costs is not appropriate, the

Court disagrees. CFI’s poor workmanship supplied the basis for the underlying arbitration

award, and its decision to pursue bad-faith counterclaims against Rockhill, including speculative

claims for lost business income that it could not substantiate, needlessly increased the litigation

costs for all parties. Therefore, it is appropriate that it pay a larger portion of the costs than

Heirloom.

        For its part, Heirloom also argues the Court should disallow costs that were not

reasonably necessary. Like CFI, Heirloom seems to hold the view that costs pertaining to

discovery that was not incorporated into Rockhill’s successful motion for summary judgment

should not be allowed. But as explained above, we view the costs from the perspective of when

they were incurred and whether they were reasonably necessary to prepare for whatever course

the litigation might take. The Court discerns no basis for exercising its discretion to further

reduce the costs allowed by the Clerk.

III. Costs Awarded Under State Law

        Defendants both argue that Rockhill cannot recover costs under Colo. Rev. Stat.

§ 13-16-105 because the Court previously denied its request under Colo. Rev. Stat. § 10-3-1116

for costs and attorney fees. (See ECF No. 132 at 34 n.22.) Under § 1116(5), if a court finds that

a claim brought under the statute governing unreasonable delay or denial of benefits is frivolous,

it must award costs and attorney fees to the defendant insurer. Section 105 is a more general

statute which requires an award of costs to a prevailing party, including an insurer that prevails

in a declaratory judgment action. Globe Indem. Co. v. Travelers Indem. Co., 98 P.3d 971, 977




                                                   3
(Colo. App. 2004). In its motion for summary judgment, Rockhill argued that CFI’s

counterclaims for bad faith were frivolous, and therefore Rockhill was entitled to costs and

attorney fees under § 1116. The Court denied that request because it was unable to find no

rational basis for CFI’s counterclaims. Defendants argue that an award of costs under § 105 is

precluded when a court has denied a motion for costs and attorney fees under a more specific

statute such as § 1116, but they cite no authority directly supporting such a proposition.

Colorado courts favor construing statutes harmoniously to give effect to all provisions. Mullins

v. Kessler, 83 P.3d 1203, 1205 (Colo. App. 2003). Section 1116 is part of a statutory framework

intended to “increase the penalties on [insurance] companies that unreasonably delay or deny

payment by offering consumers in those situations . . . a private right of action beyond the

remedies in existing law.” Kisselman v. Am. Family Mut. Ins. Co., 292 P.3d 964, 972-73

(Colo. App. 2011) (quotation and emphasis omitted). But there is no indication that this

provision is meant to supplant a prevailing party’s right to recover costs under § 105. The Court

concludes that its denial of Rockhill’s earlier request for costs and attorney fees under § 1116

does not preclude an award of costs under § 105.

IV. Conclusion

       Accordingly, the Court DENIES Defendants’ motions. (ECF Nos. 146, 149.)

       DATED this 19th day of November, 2018.

                                                     BY THE COURT:



                                                     ____________________________________
                                                     RAYMOND P. MOORE
                                                     United States District Judge




                                                 4
